The defendant’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 925’ (AC 10882), is granted, limited to the following issue:
*909Decided February 24, 1993
The Supreme Court docket number is SC 14705.
Wesley W. Horton and Alexandra Davis, in support of the petition.
Averum J. Sprecher, in opposition.
“When a party files a motion to modify which seeks termination of alimony after a prior modification of alimony, may the trial court consider any change of circumstances arising since the date of the original decree?”